DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKI (Publication No.: US 2011/0103797 A1).
Regarding claim(s) 1, OKI  teaches an optical transceiver configured to be pluggable to an apparatus in a first direction, the optical transceiver comprising: a housing (reference numeral 10 in Figure 1) having a rectangular parallelepiped shape and an optical receptacle (reference numeral 14 in Figure 1), the rectangular parallelepiped shape being long in the first direction, the optical receptacle being x” as illustrated in Figure 6B, Figure 11A, Figure 13B, Figure 14) each connected to the sleeve one to one; and a tray (reference numeral 24, 26, 28 in Figure 2; reference numeral 136 in Figure 6A) having a holding part (reference numeral 26, 28 in Figure 2) and a guiding part (e.g. “guide” as in paragraphs [0011], [0012] and throughout), the holding part being configured to hold the plurality of optical subassemblies in line along a second direction that crosses the first direction (e.g. as illustrated in Figure 2, Figure 14), the guiding part being formed on both outer sides of the holding part in the second direction (e.g. “guide in a side” as in paragraph [0011] and as illustrated in Figure 32, Figure 33A, Figure 33B; reference numeral 24e, 24f, 24g, 24h in Figure 12) and a folding back area (reference numeral 136 in Figure 6A) on an opposite side of the optical receptacle, wherein the guiding part includes a pair of passage parts on the outer sides of the holding part (reference numeral 24e, 24f, 24g, 24h in Figure 12), wherein the housing houses the plurality of optical subassemblies, the plurality of inner fibers, and the tray (e.g. as illustrated in Figure 1, Figure 2), and wherein each of the 
Regarding claim(s) 3, OKI  teaches the optical transceiver according to claim 1 further comprising: an optical multiplexer (reference numeral 20 in Figure 2) optically connected between the optical receptacle (reference numeral 14 in Figure 2) and the plurality of the optical subassemblies (reference numeral 30, 32 in Figure 2), wherein the optical receptacle includes a first receptacle  and a second receptacle (e.g. “TX” “RX” as illustrated in Figure 1) both arranged along the second direction, wherein the optical multiplexer is located on one side of the first receptacle and the second receptacle in the second direction (e.g. as illustrated in Figure 2), and wherein the plurality of optical subassemblies includes two transmitter optical sub-assemblies or more and a receiver optical sub-assembly (reference numeral 30, 32 in Figure 2).

Regarding claim(s) 5, OKI  teaches the optical transceiver according to claim 1 further comprising: a signal-processing integrated-circuit (IC) that processes the electrical signal (e.g. “several ICs” as in paragraph [0098]), wherein the housing has an electrical plug at an end opposite to the optical receptacle in the first direction (reference numeral 19b in Figure 1B), wherein the signal-processing IC is arranged between the plurality of optical sub-assemblies and the electrical plug in the first direction (reference numeral 18 in Figure 2), wherein the tray has a recess part (reference numeral 136 in Figure 6A), and wherein the signal-processing IC is connected to an inner surface of the housing via a heat dissipation member (reference numeral 136b, 136c in Figure 6A) inside the recess part.
Regarding claim(s) 6, OKI  teaches the optical transceiver according to claim 1, wherein the guiding part houses the plurality of inner fibers so that a bending radius of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki.
Regarding claim(s) 2, OKI  teaches the optical transceiver according to claim 1, wherein each of the passage parts includes a protrusion part (reference numeral 24g, 24d, 26d in Figure 12; reference 124s, 124x, 124d in Figure 13A), wherein the protrusion part retains the plurality of inner fibers in the passage part (e.g. as illustrated in Figure 6B, Figure 13B, Figure 32).  Oki differs from the claimed invention in that it fails to specifically teach that each of the passage parts also includes a slope part, wherein the slope part leans to the second direction from the first direction.  However, Oki teaches that creating such slope parts is well known in the art (e.g. the sloped 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637